Case 3:20-cv-01782-W-BGS Document 17 Filed 12/22/20 PageID.528 Page 1 of 6



     KELLY E. DUFORD, State Bar No. 295646
 1   kedwilliams@slatelawgroup.com
     BRANDEN C. SIGUA, State Bar No. 312282
 2   bsigua@slatelawgroup.com
     SLATE LAW GROUP
 3   750 B Street, Suite 2250
     San Diego, CA 92101
 4   Ph: (619) 546-4291
     Fax: (619) 354-2449
 5
     Attorneys for Plaintiff
 6   WHITESLATE, LLP DBA SLATE LAW
     GROUP
 7
 8                      UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10   WHITESLATE, LLP DBA SLATE                Case No. 3:20-cv-01782-W-BGS
11   LAW GROUP,

12
                                              PLAINTIFF’S EX PARTE
                 Plaintiff,                   APPLICATION AND
13   vs.                                      MEMORANDUM OF POINTS AND
14
                                              AUTHORITIES IN SUPPORT OF
                                              EXTENSION OF TIME TO FILE
     DEREK DAHLIN, an individual;
15                                            PLAINTIFF’S OPPOSITION TO
     BRIAN EVANS, individually, and as
                                              DEFENDANTS’ MOTION TO
16   Chief Executive Officer of MANGO
                                              DISMISS PLAINTIFF’S
17
     TECHNOLOGIES, INC. DBA
                                              COMPLAINT
     CLICKUP; ROBERT SMITH,
18   individually, and as Chief Financial
19   Officer and Secretary of MANGO
     TECHNOLOGIES, INC. DBA
20   CLICKUP; WES BRUMMETTE,
21   individually, and as Agent for Service
     of Process of MANGO
22   TECHNOLOGIES, INC. DBA
23   CLICKUP; MANGO
     TECHNOLOGIES, INC. DBA
24   CLICKUP; and DOES 1-100,
25   inclusive,

26               Defendants.

27
28
       PLAINTIFF’S EX PARTE APPLICATION AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                        SUPPORT OF EXTENTION OF TIME TO FILE OPPOSITION
                                              1
Case 3:20-cv-01782-W-BGS Document 17 Filed 12/22/20 PageID.529 Page 2 of 6




 1           TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3           PLEASE TAKE NOTICE THAT pursuant to Local Rule 83.3(g)(2) and the
 4   Chamber Rules of the Honorable Thomas J. Whelan’s Chamber Rules §§ 5(a) and
 5   6(a), Plaintiff WHITESLATE LLP dba Slate Law Group (hereinafter referred to as
 6   “Plaintiff “or “Slate Law”) brings forth this ex parte application for Extension of
 7   Time to file Plaintiff’s Opposition to Defendant Motion to Dismiss (the “Ex Parte”).
 8           Plaintiff has been presented with various unforeseen circumstances in the last
 9   coming days with one employee out with a very sick elderly father in the hospital
10   with covid-pneumonia and the young daughter of the managing partner needing
11   dedicated care, additionally Slate Law has been, like many other Californians’ been
12   dealing with staff members needing time off due to ongoing complications
13   surrounding COVID-19.
14           Plaintiff’s counsel Kelly E. DuFord (“Ms. DuFord”) first let Defendants’
15   counsel, Summer Wynn (“Ms. Wynn”) (collectively referred to as the “Parties”), of
16   the unforeseen circumstances when Ms. DuFord was unable to be present for a meet
17   and confer on Friday, December 18, 2020, due to her young daughter being sent
18   home from school not feeling well. (Decl. of Kelly E. DuFord ¶¶ 4-6). Ms. Wynn
19   refused to allow the meet and confer to go forward although with two other attorneys
20   from Slate Law’s office present stating it was because Ms. DuFord was not present.
21   Ms. DuFord was forced by Ms. Wynn to step away from her sick child during that
22   time to join the meeting where the Parties agreed to jointly seek to extend deadlines
23   for the Early Neutral Evaluation hearing and discovery. (Decl. of Kelly E. DuFord
24   ¶ 7).
25           Around this time, the senior paralegal on this matter’s (“Paralegal”) father
26   had been in and out of the hospital with a severe case of covid-pneumonia, causing
27   the Paralegal to be absent from work. (Decl. Of Kelly E. DuFord ¶¶ 9-11). Although
28   he was not the only individual working on this matter, along with his, Ms. DuFord’s,
        PLAINTIFF’S EX PARTE APPLICATION AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                 SUPPORT OF EXTENTION OF TIME
                                                2
Case 3:20-cv-01782-W-BGS Document 17 Filed 12/22/20 PageID.530 Page 3 of 6




 1   and other employees’ unplanned and rather urgent absences, many responsibilities
 2   had fallen on Slate Law’s COVID stricken team. (Decl. Of Kelly E. DuFord ¶ 12).
 3   Two unforeseen absences on the eve of Plaintiff’s substantive response to
 4   Defendants’ 50-page Motion to Dismiss left Plaintiff with no other avenue but to
 5   seek an extension to appropriately respond. (Decl. Of Kelly E. DuFord ¶ 13).
 6           As the managing partner, Ms. DuFord was the attorney needed to sign and
 7   approve five to seven arguments while caring for a sick four-year-old, all weekend
 8   long and again at on Monday more intensely.
 9           At about 3:30 p.m. on Monday, December 21, 2020, the Paralegal called the
10   office line of Ms. Wynn and left an urgent message with her assistant requesting a
11   call back. (Decl. Of Kelly E. DuFord ¶ 14). Ms. Wynn called the Paralegal that
12   afternoon, where he explained to her the sensitive and personal set of unforeseen
13   circumstances surrounding his father's grave health and how that had affected the
14   surrounding team with the drafting of this motion. The Paralegal requested a 48-
15   hour extension from Defendant’s counsel to ensure Plaintiff could appropriately
16   respond to their Motion to Dismiss Plaintiff’s Complaint.
17           On December 21, 2020, at 6:52 PM, Ms. Wynn responded in form of an e-
18   mail to Ms. DuFord and the Paralegal that she was denying Plaintiff’s request for
19   an extension and mentioned that it was due to the nature and time of the request.
20   (Decl. Of Kelly E. DuFord ¶ 16). The Paralegal then met with Ms. DuFord, as she
21   had been attending to her sick child since Friday and was out of the office. Ms.
22   DuFord reached out to Ms. Wynn and attempted to make herself available for a
23   meet and confer on the matter and left Ms. Wynn a voicemail where Ms. DuFord
24   even provided that she called her soon to be ex-husband to stay with her daughter
25   to ensure she was available. (Decl. Of Kelly E. DuFord ¶¶ 17-19). Ms. Wynn
26   emailed that she would not be calling Ms. DuFord because she already spoke to her
27   Paralegal.
28   //
          PLAINTIFF’S EX PARTE APPLICATION AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                   SUPPORT OF EXTENTION OF TIME
                                              3
Case 3:20-cv-01782-W-BGS Document 17 Filed 12/22/20 PageID.531 Page 4 of 6




 1          On December 21, 2020, at 10:11 PM, Plaintiff filed the Declaration of Kelly
 2   E. DuFord Requesting Extension of Time to File Plaintiff's Opposition to
 3   Defendants' Motion to Dismiss Plaintiff's Complaint. (ECF No. 13.)
 4          Counsel for Plaintiff has made every effort to contact counsel for Defendants
 5   regarding this Ex Parte application for an additional 48-hour extension prior to
 6   filing. (Decl. of Kelly E. DuFord ¶ 21.)
 7          Accordingly, this Court should grant this Ex Parte application for Extension
 8   of Time to file Plaintiff’s Opposition to Defendant Motion to Dismiss and allow
 9   Plaintiff additional time to file.
10                                        I.   ARGUMENT
11          A.     GOOD CAUSE EXISTS FOR THIS COURT TO GRANT THIS
12                 EX PARTE APPLICATION
13          Pursuant to Local Rule 83.3(g)(2), the Honorable Thomas J. Whelan’s
14   Chamber Rules §§ 5(a) and 6(a) as detailed in the Declaration of Kelly E. DuFord,
15   “good cause” exists to grant this Ex Parte application for the following reasons:
16          1.     Counsel for Plaintiff has been severely affected by the current COVID-
17   19 pandemic and as such needs more time to file their opposition.
18          2.     Counsel for Plaintiff attempted to meet and confer with Defendants
19   regarding Plaintiff's need for an additional 48-hours to file their opposition due to
20   these health issues.
21          3.     Counsel for Plaintiff has made every effort to contact counsel for
22   Defendants regarding this Ex Parte application for an additional 48-hour extension
23   prior to filing.
24          4.     The original opposition date to file Plaintiff's Opposition to
25   Defendants' Motion to Dismiss Plaintiff's Complaint was due on December 21,
26   2020. No previous extension requests have been made.
27          5.     It is shocking that even in this time with children and parents so ill, that
28   Defendants’ counsel has required Counsel for Plaintiff to provide moving papers
        PLAINTIFF’S EX PARTE APPLICATION AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                 SUPPORT OF EXTENTION OF TIME
                                                 4
Case 3:20-cv-01782-W-BGS Document 17 Filed 12/22/20 PageID.532 Page 5 of 6




 1   because counsel for Defendants could not agree to a simple 48-hour extension so
 2   close to the Christmas holiday.
 3         Accordingly, good cause exists for the Court to grant Plaintiff’s Ex Parte
 4   application due to extraordinary circumstances.
 5         Plaintiff therefore respectfully requests that the Court grant this Ex Parte
 6   application to permit Plaintiff to file Plaintiff's Opposition to Defendants' Motion to
 7   Dismiss Plaintiff's Complaint up to and including December 28, 2020.
 8

 9   Dated: December 22, 2020          Respectfully submitted,
10
                                       WHITESLATE, LLP DBA
11                                     SLATE LAW GROUP
12

13
                                       By:____________________________________
                                          KELLY E. DUFORD
14                                        BRANDEN C. SIGUA
                                          Attorneys for PLAINTIFF
15                                        WHITESLATE, LLP DBA SLATE LAW
                                          GROUP
16

17

18

19

20

21

22

23

24

25

26

27

28
        PLAINTIFF’S EX PARTE APPLICATION AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                 SUPPORT OF EXTENTION OF TIME
                                               5
Case 3:20-cv-01782-W-BGS Document 17 Filed 12/22/20 PageID.533 Page 6 of 6




 1
                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on December 22, 2020, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send
 4
     notification of such filing to the e-mail addresses denoted on the Notice of
 5
     Electronic Filing. I certify under penalty of perjury under the laws of the United
 6
     States of America that the foregoing is true and correct. Executed on Tuesday,
 7
     December 22, 2020.
 8

 9
                                           _______________________
10
                                           Esther Hernandez
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        PLAINTIFF’S EX PARTE APPLICATION AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                 SUPPORT OF EXTENTION OF TIME
                                             6
